 

Amendment No. 1 to Business Services Agreement

 

This Amendment No. 1, dated as of March 15, 2018 (“Amendment”), to the Business
Services Agreement, effective as of December 29, 2017 (“Agreement”), is entered
into between ICOx Innovations, Inc., formerly AppCoin Innovations Inc., a
corporation having its office located at 4101 Redwood Avenue, Building F, Los
Angeles, CA 90066 (“ACI”), and WENN Digital Inc., a corporation having its
office located at 3110 Main Street, The Annex, Santa Monica, CA 90405 (the
“Client”). Terms not otherwise defined in this Amendment shall have the meanings
ascribed thereto in the Agreement.

 

  1. The First Recital, A, is deleted and replaced in its entirety, as follows:
          A. The Client desires to develop and operationalize an image rights
management and protection platform (the “Platform”) using blockchain technology;
        2. Section 1, Services, Term and Compensation, is deleted and restated
in its entirety as follows:           The term of this Agreement (the “Term”),
the services to be provided by ACI under this Agreement (the “Services”) and the
amounts to be paid to ACI as full and complete consideration for ACI providing
the Services under this Agreement (the “Fees”), are set out in the attached
Schedule A, which forms part of this Agreement.           This Agreement shall
come into force and effect as of the date set out first above, and shall
continue in effect until the end of the Term identified in Schedule A, unless
one of ACI or the Client terminates this Agreement in accordance with its
provisions. Except as otherwise provided herein, or in Schedule A hereto, the
Term may be renewed, varied or extended only by a written instrument executed by
both the Client and ACI. Schedule A may be amended to include additional
services from time to time by mutual agreement of the parties. All such
amendments shall be effected by a written addendum to Schedule A, executed by
each party.         3. Section 4, Third Party Expenses, is deleted and restated
in its entirety as follows:           Notwithstanding anything to the contrary
contained herein, the Client shall not be responsible for any out-of-pocket
expenses incurred by ACI in connection with its performance of the Services
hereunder. In addition, ACI shall pay, and otherwise be financially responsible
for (including through the reimbursement of disbursements made by the Client and
its affiliates for), (i) all legal costs and expenses incurred by the Client,
ACI and any of their affiliates in connection with the Offering (as defined in
Schedule A); (ii) all business and travel expenses incurred by the Client, ACI
and any of their affiliates in connection the Offering; and (iii) all fees and
expenses incurred by the Client in connection with its conversion of
cryptocurrencies into US dollars in connection with the Offering, including
bank, exchange and other similar fees and expenses. The Client shall have the
right to deduct any amounts relating to the items enumerated in clauses (i)
through (iii) in the immediately preceding sentence from the Fees otherwise
payable by it to ACI hereunder and apply such deducted amounts to the payments
thereof.

 

- 1 -

 

 

  4. Section 5, Billings, is deleted and restated in its entirety as follows:  
        Accounts will be rendered by ACI on a monthly basis. Accounts are due
when rendered and payable within thirty (30) days from the date of the account.
        5. Section 18(b), Termination on Notice, is deleted and restated in its
entirety as follows:           If ACI provides such notice, the Client shall, in
its sole discretion, have the right to immediately terminate the Agreement and
ACI will be entitled to no further compensation except for any Fees earned prior
to the date of the termination of this Agreement.         6. Section 18 (c)(ii)
and (iv), Termination on Notice are deleted in their entirety.         7.
Section 23, Survival, is amended and restated in its entirety as follows:      
    Any provision of this Agreement which expressly states that it is to
continue in effect after termination or expiration of this Agreement, or which
by its nature would survive the termination or expiration of this Agreement,
shall do so, including, without limitation Section 18(c) hereof.         8. The
third and fourth paragraphs of Section 20, Notices are deleted and restated in
their entirety as follows:

 

If to ACI:

 

ICOX Innovations, Inc.

4101 Redwood Avenue,

Building F,

Los Angeles, CA 90066

Attention: Michael Blum

Email: michael@icoxinnovations.com

 

If to the Client:

 

WENN Digital, Inc.

4115 Redwood Avenue

Hollywood, CA 90066

Attention: Jan Denecke

Email: jan@wenndigital.com

 

- 2 -

 

 

  9. Additional Representations, Warranties and Agreements. ACI understands that
the Client’s agreement, which is set forth in Schedule A, to issue rights to
receive an aggregate of 20,000,000 Platform tokens or coins (the “Tokens”) to
ACI pursuant to a Simple Agreement for Future Tokens (the “ACI SAFT”) and the
Tokens may be deemed to be securities under the U.S. federal and state
securities laws. ACI further understands that the offer and sale of the Tokens
is intended to be exempt from registration under the Securities Act of 1933 (the
“Securities Act”) and applicable U.S. state securities laws by virtue of the
exemptions from the registration requirements of the Securities Act afforded by
Section 4(a)(2) thereunder and exemptions under applicable U.S. state securities
laws, and ACI agrees that the ACI SAFT and the Tokens may not be sold, offered
for sale, exchanged, transferred, assigned, pledged, hypothecated or otherwise
disposed of by it in any manner that would require the Client to register them
under the Securities Act or under any U.S. state securities laws. ACI represents
and warrants to the Client that (i) it has received and read the March 2018
offering memorandum (“OM”) issued by the Client which describes, among other
things, instruments substantially identical to the ACI SAFT, the Platform and
the implications of ACI’s ability to resell the Tokens to the extent that they
are deemed to be securities under the Securities Act; (ii) it has a substantive,
pre-existing relationship with the Client and was not contacted by the Client or
its representatives for the purpose of investing in the ACI SAFT and/or Tokens
through any advertisement, article, notice or any other communication published
in any newspaper, magazine or similar media or broadcast over television or
radio, or any seminar or meeting whose attendees were invited by general
advertising; (iii) it was not identified or contacted through the marketing of
the offerings described in the OM; (iv) it did not independently contact the
Client as a result of the OM or related marketing efforts; (v) the ACI SAFT
and/or the Tokens were not offered to it by any form of general solicitation or
general advertising; and (vi) it can bear the economic risk of the investment
and has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks in the ACI SAFT and/or Tokens.

 

  10. Schedule A is deleted in its entirety and replaced by the Amended and
Restated Schedule A attached hereto.         11. Full Force and Effect. Except
as otherwise amended hereby, the terms and provisions of the Agreement shall
remain in full force and effect and any conflict between the terms of the
Agreement and this Amendment shall be construed in favor of this Amendment.    
    12. Counterparts. This Amendment may be executed in several counterparts,
each of which shall be deemed an original, and the counterparts shall together
constitute one and the same agreement, notwithstanding that all parties are not
signatory to the original or the same counterpart.

 

[Page break intentionally inserted; signature pages to follow]

 

- 3 -

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first set forth above.

 

  ICOx Innovations, Inc.       By: /s/ Michael A. Blum   Name:  Michael A. Blum
  Title: Chief Financial Officer       WENN Digital Inc.           By: /s/ Jan
Denecke 03/19/2018   Name:  Jan Denecke   Title: CEO

 

- 4 -

 

 

AMENDED AND RESTATED

 

SCHEDULE A

 

BUSINESS SERVICES, MONTHLY RATE, SCOPE OF WORK, AND TERM

 

All capitalized terms not otherwise defined in this Schedule A shall have the
meaning ascribed to them in the Business Services Agreement (“Agreement”) to
which this Schedule A is attached.

 

ACI will provide the following services to the Client.

 

All figures in United States Dollars, applicable taxes are in addition.



 

●        Scope of Work Activities   Fixed Fee   Monthly Fee                  
ACI has been engaged by the Client to provide it with these Services, and only
these Services, in connection with the Client’s development of an image rights
management and protection platform using blockchain technology. Set forth below
are the exclusive Services that may be provided by ACI to the Client in order to
aid the Client in the creation of a viable blockchain business model.          
            1. Business Development and Technical Services  

●     Business Modeling and Scoping and Development.

 

●    Advisory services surrounding token models, and token incentivation.

 

●     Advisory services surrounding cryptoeconomics, creating networks, and
utility of tokens.

 

●     Assistance & sourcing of technical guidance surrounding creation of
working model from conceptual framework.

 

●     Assistance & sourcing of guidance surrounding creation of company
application for token usage, storage and transferring.

 

 

$250,000 – ACI has waived this Fee.

  —               2. Business Launch  

ACI has been engaged to create and deliver and manage on an ongoing basis:

 

●     Public relations & business development plans and strategies maximizing
physical and digital outreach, including Slack, Reddit, Facebook, Twitter, etc.)
(Services will not include any distribution or marketing related services, or
assistance regarding the offer or sale of any Tokens);

 

  $500,000 – This Fee has been paid in full by the Client.   —

 



- 5 -

 

 

●      Scope of Work Activities   Fixed Fee   Monthly Fee            







●    Presentation materials;

 

●     Initial Community Development & Management Strategy;

 

●     Establish digital/social media presence (Services will not include any
distribution or marketing related services, or assistance regarding the offer or
sale of any Tokens);

 

●    Localized management (includes 3 languages);

 

●    Whitepaper preparation and continued iterative reviews;

 

●    White label investor web wallet;

 

●    ACI website infographics and design;

 

●    ACI smart contract creation, sourcing, conceptualization and high level
specifications;

 

●    ACI Project Manager (for 3 months);

 

●    Token exchange listing assistance (per successful listing);

 

●      Provide sourcing, guidance and assistance where required to engineering
team surrounding the development of token wallet;

 

●    Due diligence report;

 

●    Specifications of Platform website, and database backend built to collect
user information; and

 

●    Legal services and sourcing (within scope).

 

 



 

 



             

3.  Post-Business Launch Support

(the “Monthly Services”)

 

●    Public relations to support the Client (Services will not include any
distribution or marketing related services, or assistance regarding the offer or
sale of any Tokens);

 

●    Community development and management; and

 

●    General support.

      $35,000               4. Work Fees (the “Work Fees”)   ●    Work Fees  
$4,175,000, subject to the Renegotiation Obligation (as defined below)   —      
        5. Additional Fee (the “Additional Fee”)       The SAFT relating to
20,000,000Tokens, subject to the Renegotiation Obligation.   —

 



- 6 -

 

 

Term

 

This Agreement will continue for a period of one (1) year unless earlier
terminated by either ACI or the Client in accordance with Section 18 of the
Agreement.

 

With respect to the Monthly Services, ACI will provide the Monthly Services for
one (1) year commencing on the date of the Platform Launch (as defined below),
after which this Agreement and the provision of the Monthly Services will
automatically renew for one (1) year periods and can be terminated by either ACI
or the Client with 30 days’ written notice.

 

Payment Schedule and Renegotiation Obligation

 

The total fees for the services provided in connection with the development and
launch of the Platform (Items 1 and 2 above) shall be deemed earned for purposes
of Section 18 of the Agreement on the date of execution of the Agreement. ACI
has waived the Client’s requirement to pay the $250,000 Fixed Fee referenced in
Item 1 above and the Client has previously paid to ACI the $500,000 Fixed Fee
referenced in Item 2 above.

 

The fees for the Monthly Services of $35,000 per month will be due at the
beginning of each month in which the Monthly Services are performed.

 

The Work Fees shall be deemed earned for purposes of Section 18 of the Agreement
on March 15, 2018 and be subject to the Renegotiation Obligation.

 

The Additional Fee shall be deemed earned for purposes of Section 18 of the
Agreement on the date of execution of the Agreement and be subject to the
Renegotiation Obligation. For purposes hereof, “Platform Launch” means the
publicized product launch of the Platform to the general public, including the
ability of the general public to use Tokens as the primary means of exchange for
transactions on the Platform. If the Client does not raise more than $40 million
in connection with its offer and sale for cash of (i) one or more Simple
Agreements for Future Tokens (the “Additional SAFTs”), which Additional SAFTs
will entitle the holders thereof to receive Tokens under certain circumstances,
and/or, (ii) Tokens, in the event that the Client determines to offer and sell
Tokens in lieu of or in addition to Additional SAFTs in connection with its
fundraising efforts (collectively, the “Offering”), prior to May 31, 2018, ACI
shall be required to return the Works Fees and Additional Fees to the Client and
the Client and ACI shall be required to negotiate in good faith the amount of
each of such fee (such requirement to negotiate is referred to herein as the
“Renegotiation Obligation”).

 

- 7 -

 

 

Broker-Dealer

 

It is understood that the Client intends to engage in an exempt offer and sale
of Additional SAFTs and/or Tokens (the “Additional SAFT Sale”) in compliance
with U.S. federal and state securities laws, and related rules thereunder, and
that such Additional SAFTs and/or Tokens may be deemed to be securities under
applicable law. The parties acknowledge and agree that ACI is not engaged in the
business of effecting transactions in securities for the account of others and
is not a registered broker-dealer with the Securities and Exchange Commission
(the “SEC”), any Canadian securities commissions or any other Canadian or US
federal, state or provincial agency, or self-regulatory organization. The
parties further acknowledge and agree that nothing herein is intended to create
any obligation on the part of ACI to perform any services that might require ACI
to register as a broker-dealer with the SEC, any Canadian securities
commissions, securities regulatory authorities of any other country, or any
other Canadian or US federal, state or provincial agency, or self-regulatory
organization.

 

The Client further acknowledges that it has retained the services of a
registered broker-dealer and member firm of the Financial Industry Regulatory
Authority, Inc. to conduct the offer and sale of Additional SAFTs and/or Tokens
in the Additional SAFT Sale. The Client acknowledges and warrants that it has
engaged such broker-dealer in its sole discretion. The Client shall have the
authority to control all discussions and negotiations regarding any proposed or
actual offering or sale of any Additional SAFTs and/or Tokens. Nothing in this
Agreement shall obligate the Client to actually offer or sell any of the
Additional SAFTs and/or Tokens or consummate any transaction. The Client may
terminate any negotiations or discussions at any time and reserves the right not
to proceed with any offering or sale of the Additional SAFTs and/or Tokens.

 

- 8 -

 

 

Acknowledged and Agreed:

 

ICOx Innovations, Inc.

 

By: /s/ Michael Blum   Name:  Michael Blum   Title: Chief Financial Officer    
    Date March 15, 2018  

 

WENN Digital Inc.

 

By: /s/ Jan Denecke   Name:  Jan Denecke   Title: CEO         Date March 19,
2018  

 

- 9 -

 

 